DETAILED ACTION
The following claims are pending in this office action:  1-2, 4, 7, 10, 12, 14, 16-17, 19-20, 22, 25-26, 30-34, 37, and 48 
The following claims are amended: 1-2, 4, 7, 10, 12, 14, 16-17, 19-20, 22, 26, 30-34, and 37
The following claim is new: 48
The following claims are cancelled: 3, 5-6, 8-9, 11, 13, 15, 18, 21, 23-24, 27-29, 35-36, 38-47
Claims 1, 4, 7, 10, 12, 14, 16, 30-34, and 37 are rejected.  This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Objections and Rejections Withdrawn
The objections to claims 1, 4, 7, 10, 12, 14, 16-17, 19-20, 22, 25-26, 30-34, 37, 39-41 and 47 are withdrawn based on the amendments.
The 35 U.S.C. § 112(b) rejections to claims 20, 22, and 25-26 and 35 U.S.C. § 112(d) rejections to claims 39-41 and 47 are withdrawn based on the amendments. 
The 35 U.S.C. § 101 rejections to claims 30-31 are withdrawn based on the applicant’s amendments.  
RESPONSE TO ARGUMENTS
Applicant’s 35 U.S.C. § 103 arguments filed in the amendment filed 09/21/2021 have been fully considered but are not persuasive.  The reasons are set forth below.
Applicant notes:  
…claims 1, 16, and 32 have been amended to include the relevant subject matter of claim 2 as previously presented that examiner recognized as allowable.  Specifically, the language requiring “wherein the computing unit access managers are adapted to provide for recovery of or on mismatching responses (votes) if a majority vote is not provided”


These limitations represented in amendments to independent claims 1, 16 and 32 have been mapped to Steiner (US Pub. 2009/0122812) below.  Steiner teaches “wherein the computing unit access managers” (guardian nodes) “are adapted to provide for recovery” (reboot or other methods of recovery) “on mismatching responses (votes) if a majority vote is not provided” (the recovery is initiated after failure of a majority vote) as mapped below.  Alternatively, this limitation is also explicitly taught in Troxel (US Pub. 2010/0169886). 
	Troxel teaches wherein the computing unit access managers ([Troxel, para. 0007], the voter module/comparator [access manager] determines whether a majority transaction is present) are adapted to provide for recovery of ([Fig. 8; para. 0043] at step 818 a recovery action is taken in response to the determination that includes resetting or rebooting some or all of the processors) or on mismatching responses (votes) if a majority vote is not provided.  ([Fig. 8; para. 0042] at step 808 the determination is whether a majority transaction was received, and a recovery action is taken if there’s no majority transaction vote count)
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by McKelvie with the teachings of Troxel to wherein the computing unit access managers are adapted to provide for recovery of or on mismatching responses (votes) if a majority vote is not provided.  One of ordinary skill in the art would have been motivated to make this modification because a recovery action can allow for the processors to recover from a fault where the processor needs to be reset or rebooted.  (Troxel, para. 0021)
Dependent claims 1, 4, 7, 10, 12, 14, 16, 30-34, 37, 39-41 and 47 depend on independent claims 1, 16 and 32.  Steiner has accordingly been mapped to elements of the dependent claims.  
All of the limitations of the dependent claim 2 are required for independent claims 1 and 32 to be allowable, and likewise, all the limitations of dependent claim 17 are required for independent claim 16 to be allowable.  Explicitly, an amendment of “if a majority vote is not provided by the computing units, a majority response, and such a vote is applied to reconfiguration of the computing unit access manager to resolve the issue of mismatching votes”.  
The examiner interprets that the limitation cited in claim 2, is essential to amending to overcome the 103 rejection.  First, the example provided by the applicant in the specifications for this is where the computing access manager changes the number of computing units from f+1 active coupling units to, for example, 2f+1 active coupling units to allow at least f+1 of the 2f+1 coupling units to provide a same response. See pg. 7, ln. 1-9 of the instant application.  The applicant’s definition of reconfiguration, under the reconfiguration section, on pg, 24, ln. 1-3 of the instant application states:  “The Mon apparatus and methods of this invention, which the Inventors detail… allow the seamless change of the quorum of active replicas anywhere from Q=f+1 to Q=2f+1”.  This reconfiguration step in addition to the limitation of a majority vote to trigger the reconfiguration after a majority vote to provide a response fails is essential to distinguish from the cited prior art.  Second, in addition to claim 2, applicant’s specification provides additional support to this definition on pg. 23, ln. 24-35 of the instant application: “other state-of-the-art fault and intrusion tolerant systems… requiring incrementally higher numbers of replicas… [which] normally concern higher-level software”.  Third, the limitation of claim 2 of the instant application specifically requires a “majority response” in addition to “a same response”.  As “the/such/said majority response” is purposefully not used in claim 2, this is the first introduction of this element.  This is interpreted that a “majority response” element is a different response from “a same response” element from “a majority of the computing units” that is introduced in claim 1.  In other words, after failure of establishing a “same response” by the computing units, a “majority response” by the computing units is applied to reconfiguration of the computing unit access manager.  Fourth and finally, this interpretation is clearly supported by the specification of the instant application: pg. 8, ln. 4-7: “Coupling units can vote to exclude/include coupling units from repeated votes.  The computing access manager may not consider 
Parts of the above indicated allowable subject matter is clearly taught by the prior art and rejected.  For example, a majority response is explicitly taught by both Steiner and Troxel.  Steiner teaches where a node receives a majority of detectably correct messages to integrate into other correct nodes (see para. 0390 of Steiner) to send messages (see para. 0048 and para. 0608 of Steiner).  Troxel teaches a voter module that releases the majority transaction only if a majority transaction is present (see para. 0007 of Troxel).  Applicant’s own background section admits that a reconfiguration of computing units that can resolve the issue of mismatching votes is taught in the prior art.  See pg. 23, ln. 21-23: state-of-the-art BFT protocols require 2f+1+k replicas for preventing resource exhaustion as shown by reference 11 (P. Sousa, A. N. Bessani, M. Correia, N. F. Neves, and P. Verissimo, "Highly available intrusion-tolerant services with proactive-reactive recovery," IEEE Trans. Parallel Distrib. Syst., vol. 21, no. 4, pp. 452-465, Apr. 2010) of the background section of the instant application.  See also section 4.1 of reference 11: “we use k=1 extra replicas to ensure that the system is always available: even with one fault and one recovery, there are still two correct replicas (f+1) to vote and approve messages”.  Steiner also teaches reconfiguration of computing units that can resolve the issue of issue of mismatching nodes.  A recovery mechanism to prevent issues where a steady state is taught in chapter 7 (see para. 0662) which includes shutting down nodes in a minority clique by the guardian node (see para. 0892 – reconfiguration of computing units).  However, reference 11 instead of majority voting, teaches automatically using extra replicas to ensure the system is always available (see section 4.1).  Likewise, instead of majority voting Steiner teaches by determination by guardian node that the respective faulty node needs to be removed based on the actual absolute number of nodes in relation to the overall number of nodes in the system 
In conclusion, as applicant has not decided to include all the limitations of dependent claims 2/17 in the independent claims, the 103 rejection is not overcome.  
Allowable Subject Matter
Claims 2, 17, 19-20, 22, 25-26 and 48 would be allowable if amended to include all of the limitations of the base claim and any intervening claims.  

As per claim 2, McKelvie in view of Steiner teaches claim 1.  
McKelvie does not teach a majority response (voting) is applied to reconfiguration of a/the computing unit access manager.  
However, Steiner teaches a majority response (voting).  ([Steiner, para. 0390] where a node receives a majority of detectably correct messages to integrate into other correct nodes)
Steiner also teaches a reconfiguration of a/the computing unit access manager.  ([Steiner, para. 0662] the guardian node [access manager] provides a recovery mechanism in the event of failure to reach steady state within a given upper bound in time [on mismatching responses if a majority vote of the computing units is not provided – see para. 0390].  [Para. 0892] the recovery mechanism is shutting down nodes in a minority clique by the guardian node [a reconfiguration])
Steiner teaches that the reconfiguration is applied based on the actual absolute number of nodes in relation to the overall number of nodes in the system (Steiner, para. 0904), and so, does not teach that such reconfiguration of the computing unit access manager is applied by a majority response (voting) by the computing units in order to provide recovery of or on mismatching responses if a majority vote of the computing units is not provided.  



As per claims 19-20, 22, 25-26 and 48, the claims depend upon claim 17, and are allowable due to the allowable subject matter in claim 17.

Claim Objections
Claims 2 is objected to because of the following informalities:
Claims 2 recite the limitation “a/the computing unit access manager” (claim 2, ln. 4-5).  Examiner interprets these limitations to refer to “a computing unit access manager” previously recited (claim 1, ln. 5) and suggest replacing “a/the computing unit access manager” with “the computing unit access manager”.  
Claim 17 recites the limitation “ the computing unit access manager providing recovery of or on mismatching responses (votes) if there is not provided a majority vote; or” (claim 17, ln. 3-4).  This limitation is already contained in the independent claim that this is dependent on, and examiner suggests removing this limitation to better the form of the claims.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14, 16, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over McKelvie, et al. (US Patent No. 10,216,949) hereinafter McKelvie in view of Steiner, et al. (US Pub. 2009/0122812) (hereinafter “Steiner”).  

As per claim 1, McKelvie teaches a computing and/or data processing device comprising plurality of computing units, each computing unit comprising a computing resource; ([McKelvie, Col. 10, ln. 55-63; Fig. 2] the database instance is a microprocessor/computer system [a computing and/or a data processing device] and includes a number of computing nodes [a plurality of computing units].  [Col. 4, ln. 65-67; Fig. 14] The nodes are computing units that comprises memory and storage [computing resource])
the computing device comprising at least three computing units, each computing unit comprising the same computing resource; ([McKelvie, Col. 38, ln. 50-56] the methods described are implemented by a single computing device.  [Col. 33, ln. 26-31; Fig. 4] the methods are implemented by the distributed system that consists of at least three nodes.  [Fig. 14; Col. 13, ln. 4-23] the computing units shares access to the databases [comprising the same resource])
wherein the computing unit access manager only allows a response to the at least one request if a majority of the computing units provide a same response to the at least one request; ([McKelvie, Col. 28, ln.42-45] a membership management module [the computing unit access manager] implements a group policy on the node.  [Col. 3, ln. 44-48] a protection group policy may include a write quorum and/or a read quorum comprised from the quorum set which specifies a minimum number of group members in the quorum set that must successfully acknowledge [provide a same response] a read request or a write request [to the at least one request].  [Col. 28, ln.18-21] A write quorum is defined as receiving acknowledgments from at least 3/5 group members of the quorum set [a majority of the computing units providing a same response])
([McKelvie, Col. 10, ln. 51-55] the database instance is a microprocessor/computer system.  [Col. 39, ln. 19-31] microprocessors contemplated include a variety of implementations that matches the definition of a microprocessor, integrated chip, provided on a chip and network-on-a-chip as defined)
McKelvie does not teach each computing unit further comprising a computing unit access manager, each computing unit access manager being adapted to control access to the computing resource of the respective computing unit in response to at least one request; wherein the computing unit access managers are adapted to provide for recovery of or on mismatching responses (votes) if a majority vote is not provided.
However, Steiner teaches each computing unit further comprising a computing unit access manager, each computing unit access manager being adapted to control access to the computing resource of the respective computing unit in response to at least one request.  ([Steiner, para. 0088; 0090; 0130] each node comprises a guardian that controls access/communication between nodes [adapted to control access to the computing resource of the respective computing unit].  [Para. 0515] a guardian instance blocks access to the computing resource in response to classifying the attempt/request as faulty)
wherein the computing unit access managers are ([Steiner, para. 0095] the guardian node autonomously decides the mode it will operate in, either a commanded mode for a vote, or a coldstart mode for a synchronization) adapted to provide for recovery ([para. 0394; para. 0512] the coldstart phase ends when a sufficient set of nodes has been synchronized, or additional techniques are used to recover.  A number of techniques for recovery are disclosed in Chapter 7 of the reference including restarting a node [see para. 0900] and correction using a dominant clique [see para. 0919]) of or on mismatching responses (votes) if a majority vote is not provided.  ([para. 0394;] if the nodes are not able to integrate [if a majority vote is not provided] for a given duration, the node terminates the integration phase and transits to the coldstart phase.  [Para. 0388-0390] a node is only able to integrate to another correct node when it receives a majority of detectably correct messages [a majority vote])   
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by McKelvie with the teachings of Steiner to include each computing unit further comprising a computing unit access manager, each computing unit access manager being adapted to control access to the computing resource of the respective computing unit in response to at least one request; and wherein the computing unit access managers are adapted to provide for recovery of or on mismatching responses (votes) if a majority vote is not provided.  One of ordinary skill in the art would have been motivated to make this modification because such a configuration can ensure that the proper subset of received requests is forwarded.  (Steiner, para. 0090)

As per claim 7, McKelvie in view of Steiner teaches claim 1.  
	McKelvie also teaches wherein the computing device comprises at least one regulator.  ([McKelvie, col. 14, ln. 48-49] each database instance may include a database engine head node [a regulator])

	As per claim 14, McKelvie in view of Steiner teaches claim 1.  
	McKelvie also teaches a computing system and/or data processing apparatus comprising at least one computing and/or data processing device according to claim 1.  ([McKelvie, col. 28, ln. 58-60] the applicant has not provided a specific definition for computing system/data processing apparatus and the common meaning of a computing system/data processing apparatus includes a computing/data processing device)



As per claim 30, the non-transitory computer readable storage medium for storing computer readable instructions implements steps that are identical or substantially similar to the steps claimed in the computing and/or data processing device of claim 1, and thus is rejected with the same rationale applied against claim 1.   

As per claim 31, the non-transitory computer readable storage medium  comprising software code implements steps that are identical or substantially similar to the steps claimed in the computing and/or data processing device of claim 1, and thus is rejected with the same rationale applied against claim 1.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McKelvie in view of Steiner as applied to claim 1 above, and further in view of Weiss, et al. (US Pub. 2009/0204383) (hereinafter “Weiss”)

As per claim 4, McKelvie in view of Steiner teaches claim 1.  
McKelvie and Steiner does not teach wherein each computing unit comprises a microprocessor core; or wherein the integrated chip comprises a Field-Programmable Gate Array (FPGA) device.
However, Weiss teaches wherein each computing unit comprises a microprocessor core; or wherein the integrated chip comprises a Field-Programmable Gate Array (FPGA) device. ([Weiss, Fig. 1; para. 0148] the emulation unit [computing unit] comprises a microprocessor core.  [Para. 0157] The emulation unit can be implemented as a FPGA)
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by McKelvie with the teachings of Weiss to include wherein each computing unit comprises a microprocessor core; or wherein the integrated chip comprises a Field-Programmable Gate Array (FPGA) device.  One of ordinary skill in the art would have been motivated to make this modification because such an implementation allows adapting to a target system and discarding signals or data received from those system that have lost its integrity (Weiss, para. 0166)

Claims 10, 32-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McKelvie in view of Steiner and further in view of Eidt (US Patent No. 9,912,642) (hereinafter “Eidt”).  

	As per claim 10, McKelvie in view of Steiner teaches claim 1.  
McKelvie also teaches each unit access manager controls access to the respective computing resource based on a [token]; and ([McKelvie, col. 19, ln. 59-66] the distributed system includes a storage control plane [ unit access manager] that manages the nodes, and implements a volume manager to maintain mapping information [token] for segments. Token is not defined in the specification, and the examiner takes the definition of token as the sum of its parts as defined in the instant application pg. 5, ln. 22-24 and taught by Eidt below)
without affecting an entire chain, such that independent chains can be created and destroyed as needed or units booted and rebooted. ([McKelvie, col. 24, ln. 6-13] this is done by a logical sequence number [a numerical representation of the computing resource segments – see col. 16, ln. 37-43] which allows for inferred linking as opposed explicit linking/chaining of resources [without affecting an entire chain – see the alternative, where a dependent chains of logs are created, col. 9, ln. 50-55] such that an entire log index [independent chains] may be reconstructed [created and destroyed as needed] at startup [or units booted and rebooted])
McKelvie in view of Steiner does not explicitly teach a token that comprises a pointer to the respective computing resource, set of rights relating to the computing resource, and a numerical representation of the respective computing resource as defined in the instant application pg. 5, ln. 22-24.
However, Eidt teaches the token ([Eidt, col. 6, ln. 35; ] an authorization) comprises a pointer to the respective computing resource, ([col. 6, ln. 36; col. 2, ln. 65-66] a reference to a container, a computing resource) set of rights relating to the computing resource, ([col. 6, ln. 38] an access permission for the container) and a numerical representation of the respective computing resource ([col. 41-44] an authorization path, an order list of authorization IDs.  [Col. 8, ln. 14-23] the authorization path identifies the computing resource, the authorization ids are bytes or a numerical representation)
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by McKelvie and with the teachings of Eidt to include the token comprises a pointer to the respective computing resource, set of rights relating to the computing resource, and a numerical representation of the respective computing resource.  One of ordinary skill in the art would have been motivated to make this modification because such an implementation allows for fine-grained, secure and collaborative sharing of resources based on revocable, recursive delegation (Eidt, col. 3, ln. 19-20)

	As per claim 32, McKelvie teaches a computing and/or data processing device comprising: 
	a plurality of computing units, each computing unit comprising a computing resource; ([McKelvie, Col. 10, ln. 55-63; Fig. 2] the database instance is a microprocessor/computer system [a computing and/or a data processing device] and includes a number of computing nodes [a plurality of computing units].  [Col. 4, ln. 65-67; Fig. 14] The nodes are computing units that comprises memory and storage [computing resource])
[token]; ([McKelvie, col. 19, ln. 59-66] the distributed system includes a storage control plane [unit access manager] that manages the nodes, and implements a volume manager to maintain mapping information [token] for segments. Token is not defined in the specification, and the examiner takes the definition of token as the sum of its parts as taught by Eidt below)
McKelvie does not teach each computing unit further comprising a unit access manager, said unit access manager controlling access to the computing resource in respect to requests; wherein the computing unit access managers are adapted to provide for recovery of or on mismatching responses (votes) if a majority vote is not provided.  
	However, Steiner teaches each computing unit further comprising a unit access manager, said unit access manager controlling access to the computing resource in respect to requests; ([Steiner, para. 0088; 0090; 0130] each node comprises a guardian that controls access/communication between nodes [adapted to control access to the computing resource of the respective computing unit].  [Para. 0515] a guardian instance blocks access to the computing resource in response to classifying the attempt/request as faulty)
	wherein the computing unit access managers ([Steiner, para. 0095] the guardian node autonomously decides the mode it will operate in, either a commanded mode for a vote, or a coldstart mode for a synchronization) are adapted to provide for recovery ([para. 0394; para. 0512] the coldstart phase ends when a sufficient set of nodes has been synchronized, or additional techniques are used to recover.  A number of techniques for recovery are disclosed in Chapter 7 of the reference including restarting a node [see para. 0900] and correction using a dominant clique [see para. 0919]) of or on mismatching responses (votes) if a majority vote is not provided ([para. 0394;] if the nodes are not able to integrate [if a majority vote is not provided] for a given duration, the node terminates the integration phase and transits to the coldstart phase.  [Para. 0388-0390] a node is only able to integrate to another correct node when it receives a majority of detectably correct messages [a majority vote])   
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine the teachings of McKelvie and Steiner for the same reasons as disclosed above.
McKelvie in view of Steiner does not teach each token comprises a pointer to the respective computing resource, a set of rights relating to the computing resource, and a numerical representation of the respective computing resource or label;
However, Eidt teaches each token ([Eidt, col. 6, ln. 35] an authorization) comprises a pointer to the respective computing resource, ([col. 6, ln. 36; col. 2, ln. 65-66] a reference to a container, a computing resource) a set of rights relating to the computing resource, ([col. 6, ln. 38] an access permission for the container) and a numerical representation of the respective computing resource or label ([col. 41-44] an authorization path, an order list of authorization IDs.  [Col. 8, ln. 14-23] the authorization path identifies the computing resource, the authorization ids are bytes or a numerical representation)
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine the teachings of McKelvie and Eidt for the same reasons as disclosed above.	

	As per claim 33, McKelvie in view of Steiner teaches claim 32.  
	McKelvie also teaches wherein the numerical representation is encoding of software which provides each respective computing resource. ([McKelvie, col. 15, ln. 66-67 to col. 16, ln. 1-11] each write operation is encoded in connection to the LSN [the numerical representation]. [Col. 16, ln. 22-23] a segment is a limited durability unit of storage [computing resource] assigned to a node. [Col. 24, ln. 38-43] the LSN is a unique representation of the segment computing resource)


	McKelvie also teaches wherein the device comprises a network-on-a-chip, is provided on a chip or comprises an integrated chip (IC) or microprocessor. ([McKelvie, Col. 10, ln. 51-55] the database instance is a microprocessor/computer system.  [Col. 39, ln. 19-31] microprocessors contemplated include a variety of implementations that matches the definition of a microprocessor, integrated chip, provided on a chip and network-on-a-chip as defined)

	As per claim 37, McKelvie in view of Steiner teaches claim 32.  
	McKelvie also teaches provision of the numerical representation of the resource allows the unit access manager to control access, such as directly control access, the computing resource or specific resource, without affecting the entire chain, such that independent chains can be created and destroyed as needed or units booted and rebooted as required. ([McKelvie, ln. 16--28] the client side driver [a component of the storage control plane mapped to the unit access manager – see col. 19, ln. 66-67 to col. 20, ln. 1-5], using the metadata, directly sends requests to the storage nodes to fulfill the read and write requests for computing resources [allowing for the control plane to directly control access to the computing resource segments]) [Col. 24, ln. 6-13] this is done by a logical sequence number [a numerical representation of the computing resource segments – see col. 16, ln. 37-43] which allows for inferred linking as opposed explicit linking/chaining of resources [without affecting an entire chain – see the alternative, where a dependent chains of logs are created, col. 9, ln. 50-55] such that an entire log index [independent chains] may be reconstructed [created and destroyed as needed] at startup [units booted and rebooted])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McKelvie in view of Steiner in view of Eidt as applied to claim 10 above, and further in view of Chen et al. (US Pub. 2018/0212970) (hereinafter “Chen”).   

	As per claim 12, McKelvie in view of Steiner and in view of Eidt teaches claim 10.  
	McKelvie also teaches wherein there are at least three computing units and results from each are compared by voting, ([McKelvie, col. 28, ln. 58-60] the storage system clients issue write requests to group member nodes of a quorum set; [col. 29, ln. 18-21] the write quorum is satisfied if at least 3/5 group members send acknowledgements [at least 3 computing units, and access allowed after a majority vote])  
	McKelvie in view of Steiner and in view of Eidt does not explicitly teach such that access can be allowed after a majority vote by creating the token.  
However, Chen teaches such that access can be allowed after a majority vote by creating the token. ([Chen, para. 0057] if there is a consensus [a majority vote] for validation of an access request between the nodes, the access token for a resource for the request may be sent.  The access token allows interaction with the resource)
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by McKelvie with the teachings of Chen to include such that access can be allowed after a majority vote by creating the token.  One of ordinary skill in the art would have been motivated to make this modification tokens can be used as a proof of trust/work between nodes to allow secure verification of authentication from nodes.  (Chen, para. 0039-0040)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maher et al. (US Patent No. 4,570,261) discloses a distributed fault isolation and recovery system and method where based on the lack of a majority vote of modules, the MUX commons may be switched which results in a recovery sequence.  Venu et al. (US 2018/0267866) discloses three CPU elements and a majority voter with error detection circuitry that allows triggering a recovery process for an error detected by the error detection circuitry.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        /Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        11/16/2021